LAW LlBRAF-‘RY/

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

 

No. 30431
':~:Y
IN THE INTERMEDIA'I'E COURT 'OF APPEALS 
ca wY
OF 'l'I-IE STATE OF HAWAI‘I  
f"
§ .-
s ~==
STATE OF HAWAII, Plaintiff-Appellee, v §§ aff
ALAN KLASK, Defendant-Appellant no
APPEAL FRC)M THE CIRCUIT COURT OF THE FIFTH CIRCUIT
(CR. NO. 09-1-0338)
ORDER
JJ.)

(By: Fujise, Presiding Judge, Reifurth and Ginoza,
Upon consideration of "Defendant-Appellant's Motion to_

Dismiss Appeal From Judgment Guilty Conviction and Sentence," the
papers in support, and the records and files herein, it appears
the Circuit Court of the Fifth

that: (l) on March l7, 20lO,
Circuit entered a judgment of conviction and sentenced Defendant-

(Appellant) to 50 hours of community

20lO, Appellant filed a notice of

Appellant Alan Klask
Counsel

service; (2) on April 6,
appeal; (3) according to the declaration of Rosa Flores,
she attempted to contact Appellant, who has no

for Appellant,
local address, regarding the appeal by leaving messages on

Appellant's cell phone; (4) in early June, Appellant called
Counsel and informed her that he completed his community service
and no longer wished to appeal; (5) Counsel informed Appellant

she would withdraw the appeal, but Appellant had to remain in
(6) Counsel

contact until the withdrawal papers were finalized;
made multiple efforts to contact Appellant in June and July
Counsel verifies that Appellant no longer

without success; (7)
wants to pursue the appeal; and (8) as required by Hawafi Rules

of Appellate Procedure (HRAP) Rule 42(c), Counsel's declaration

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

demonstrates that Appellant wants to withdraw his appeal and that

' Counsel made a diligent effort to contact Appellant regarding the

dismissal. Therefore,

IT IS HEREBY ORDERED that "Defendant-Appellant's Motion
to Dismiss Appeal From Judgment Guilty Conviction and Sentence"
is granted, and this appeal is dismissed pursuant to HRAP

Rule 42(c). _
DATED: Honolulu, Hawafi, August 12, 20lO.

On the motion:

Rosa Flores,
for Defendant-Appellant .  ' `

Presiding Judg

lomax/wm 

Associate Judge

§¢;.w</Aj»~

Associate Judge